Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 10/28/21, has been entered. Claims 1-13 remain pending.



Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 5, 7, 8, 11 and 12 are rejected under 35 U.S.C. 102 (a) (1) (a) (2) as being anticipated by Ahmad (US 8,806,606).
Regarding claims 1 and 7 Ahmad teaches a method and a system for configuring network devices (a method and a system for configuring devices for transmitting data over networks, as shown on Fig. 1 and described on 3:36-53, wherein the provider network is Ethernet, as described on 5:60-6:3) comprising:
a network controller in communication with a first network (a service aggregator 210, which is in communication with the first/Ethernet network, as shown on Fig. 1 and 2A, described on 6:12-51), the network controller comprising: 
one or more processors and a non-transitory storage device configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors (network controller/service aggregator 210 comprises a processor and a memory, as shown on Fig. 4 and described on 8:44-53) to:
establish a connection through the first network between a second network and a cloud
computing environment, wherein the cloud computing environment includes a plurality of

the connection is adapted to carry packet traffic between the second network and the cloud
computing environment for each of the plurality of resources (establishing connections from customer devices of the customer network 100 through the first/provider network 130 to the cloud computing environment/cloud center service system 110, as shown on Fig. 1 and described on 6:21-51, comprising the customers identifiers to direct the customers packets to the particular resources/services purchased by them, as described on 10:53-62, wherein the tag associated with the customer is inserted into the packet, as described on 2:47-3:2); and
configure a plurality of network devices of the first network to receive packets from the
second network including any of the resource identifiers and to route packets including any of
the resource identifiers through the connection to the cloud computing environment, wherein
the connection starts at a customer device in the second network and ends at the cloud
computing environment (service aggregator 210 route the packets from the second/customer network 150 through the first/provider network 130 to the cloud environment 110, as shown on Fig. 1 and described on 6:21-51, wherein the aggregator 210 comprises routing tables, as described on 10:20-62, which are applied to the devices of the first/provider network 130, as described on 12:13-15).
In addition, regarding claim 7, Ahmad teaches routing the packet through the private L2 network 170 for the particular resources/services purchased by the customer, as described on 10:53-62, wherein the tag associated with the customer is inserted into the packet, as described on 2:47-3:2, wherein the packet destination is the cloud center, identified by the aggregator and provided to the edge router, is inherently inserted in the packet, because the destination is essential for the packet being routed in the network, as described on 6:21-35.

each of the plurality of CE-VLAN identifiers is assigned to a respective Virtual Private Cloud (VPC) of a cloud computing environment (each customer traffic identifier is assigned to the corresponding cloud service purchased by the customer, as described on 10:29-62); and
the EVC extends between a first network and the cloud computing environment through a second network and is configured to transmit packets including any of the plurality of CE-VLAN identifiers to the cloud computing environment (the routing instance extends between the customer network and the cloud center through a private L2 network 170, as shown on Fig. 1 and described on 5:60-6:3, and transmits packets with corresponding customer identification to the corresponding cloud services purchased by the customers, as described on 10:29-62); 
and transmitting a packet received from the first network and including a CE-VLAN identifier of the plurality of CE-VLAN identifiers to the cloud-computing environment using the EVC (the packets are transmitted from the customer network to the cloud center with their customer identification, as described above and shown and described in depth on Fig. 6 and 14:36-67 and 15:38-49).

Regarding claims 2 and 8, Ahmad teaches the controller/aggregator 210 configuring the ingress device, PE router 140, to receive packets and insert the connection identifier, described as the packet destination, the cloud center, identified by the aggregator and provided to the edge 
Regarding claims 4 and 5, Ahmad teaches using Ethernet and VLAN connections, as described on 2:1-23, wherein the cloud center system accommodates VPN service and VPLS, as described on 4:18-28, using customer device to connect a particular customer to the cloud services, as described on 5:60-6:3, using the customer ID, as described on 10:29-62.
Regarding claim 11, Ahmad teaches establishing a virtual connection through the Ethernet network 170, shown on Fig. 1, as described on 2:1-19.
Regarding claim 12, Ahmad describes the computing system as a cloud based computing environment, as shown on Fig. 1 and described on 3:53-4:60.


Claim Rejections - 35 USC § 103
Claims 3, 6, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad as applied to claims 1 and 7 above, and further in view of Rabie (US 7,701,948).
Regarding claims 3, 9 and 10, Ahmad substantially teaches the transmission of data/packets through a network, using the tag associated with the customer, which is inserted into the packet, as described on 2:47-3:2, for the packet transmitted to the cloud center, wherein the network uses Ethernet and tunnels, as described on 2:1-22. (See the rejections above for details)
Ahmad does not teach removing the tag or the Ethernet marker on the packet arrival to the destination.
Rabie teaches a communication system for two customer networks 108A and 108B through Ethernet network 102, shown on Fig. 1 and 2, described on 6:51-6:31, wherein the 
A combination of Ahmad teaching and Rabie teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system of Ahmad by reducing size of the packets, as the internal Ethernet markers or tags are not used at the Customer Premises.
In addition, regarding claim 6, Rabie teaches using a second network with corresponding identifiers to configure the packets to their destination, as shown on Fig. 12 and described on 18:34-19:3.
In addition, regarding claim 13, Ahmad teaches plural customers, which are requesting different cloud services of the cloud center system through a network, as shown on Fig. 1 and described on 3:36-4:17, and Rabie teaches two customers CE 106X and CE106Z sending their packets through a single connection of the network 102, as shown on Fig. 1 and Fig. 13, which are combined in a single link 1312, as described on 19:4-20:9.


Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive. 
On pages 8 and 9 of the Response, Applicant argues that limitations of claim 1 are allowable over the Ahmad teachings.
Examiner respectfully disagrees.

Ahmad does not describe the Provider network as “a part of cloud center infrastructure”, The Provider network 130 “may include a public IP switched network, a circuit switched network” or LAN, MAN, WAN, ad hoc or cellular networks, etc., as described on 4:61-5:14. 
A particular network 130 implementation, where the cloud center infrastructure system 120 may function as an edge router, is not limiting, and if used, the edge router does not change the Provider network into a cloud center.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/            Primary Examiner, Art Unit 2461